Case 4:18-cr-00575 Document 105 Filed on 06/05/19 in TXSD Page 1 of 1

 

United States Courts
AO 89B (07/16) Subpoena to Produce Documents, Information, or Objects in a Criminal Case (Page 2) Southern District of Texas
Case No. 4:18-cr-00575 . JUN 0 5 2019

PROOF OF SERVICE ‘David J, Bradley, Clerk of Court

This subpoena for (name of individual and title, if any) L 4 { Lg { ( [. SA = Ly LA ho (G7 .

was received by me on (date) Cun Bl

 

(I served the subpoena by delivering a copy to the named person as follows: Ale nt do f ‘Worn .

oy, OAL A~ D7 mAh, L) We cas Abs Aus f J AOTC
[5 - zl vs ( ~The. TRAK QIIAS em. on (date) Sune | 2419 "35 0F

1 T returned the subpoena unexecuted because: :

            

 

]
Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of

$ fb, SO
My fees are $ I} (\ , i for travel and $ . for services, for a total of $ 440.00 :

 

I declare under penalty of perjury that this information is true.

Date: Sua, AMY lennie L Males .

Server's signature

Awe 1. Mplows fe i107

Printed name and title

$76I Sehwanehost. hal, , Ayr, / outan) ke. 220E7

Server's address

Additional information regarding attempted service, etc.:
